..:              i
-.i’                                       .

       ‘_       *
            :
                                  :
                        y-    i


                               OFFICE OF THE ArrOT    GENERAL OF TEXAS
                             :                  AiISTIN
       Hen.B.~.wmltemm,pmgm            2



                   '8eo.L      vhe aotult~l!~rintaIuleuktuaaouQt~
           Smhoo% Y$omHm     of the mwmral mountiem &.tblm W8tb,
           g b ea tot th e
                         lp p wvuo ft2y   a ta lkperintendent
                                                 te
              L lfo liutzumtlan,armhmrm~ulthur~medto
           mmle       mot up thm 8omt roalmlmal   mymtmm or trmnm-
           ~tloPporml8~?~~Q~meoftraorporting
           ?3mth gMam and hi&l lmhool pupflm -        thmir, dlstriotm
            anb wlela   thmiYk'bimtPlotm. am 0
            OS abaft   aad the    wotrant
                                        -    pqab
            of urMmportotionPaad, on the totu      trmwpottation    earned
          . vfm. the Uomntr not to .uwed the totaX‘approred        oort




                ~.%a. I; Qouaty Boud8 of 9rumtm.m mrm hereby
            eiit&wrisedto~~loy8w dritarm forolmfemrmn&thm
           '~:oi‘.nobwMTwrrjk~wtotthoUow~
         ;~Botrqhmampoawtuahl8mmMtmahmmmla\mlommmumhbw
          C.&i~wlm    Co.mmplmd;,    WMdmdi'wthmr;      thmt.onl~
           papui’orr pmrmmnm direotl~oaBnootodrlthfu'rulIixa
           mymtmamhmllk-lwimportmdoammhomllnlmmmwilm113
            the.pro@emmbi ttrrirpoot*pltplln
                                           t0.w fron the.
            oahoolMd alq bum ,dtZTW'Tiol8tfIlg
                                            ta'roMg~fltgpto-
            riuoilm    mhaliorfmuhlm        oontrmmtulambmllbm
           :%mmdlat~l~.aimmllugm6by
                                 thm&nm~               M     o? Ttwteem.
             BoTaTat, malbibjeottothmpsoTlmtoamhmPmln*     bum drbmrm
             wao:umnthm~anibumommadu*mo            upl~MykglTwl
             a oQnttut   iorapt to exaeed tTa (2) .yurm oondltiphed
           .thatrudE~~Yerm           qpmmtommkm     hprowmmntm on
            'tha~bumrr;    80 u to &ro adqqwte1r lammrm mafmr trmam-
             p o tta t1 r o6t
                            th
                             Jle lmholmmt1om,  mad thm rmtltm of mwh bum
             am notohmaged fat the 8rnOarld~ym~ of the oontrmot.'

                    Xneopf@h      No. 04031 we tuledthat andor 'the
       00mltJ   u&t myatea or tlwl~atioa,          thmcwnqyBoardof
       &ho01 Wutwmmlght    employabua 6rlnrwhovam related
       rtthFathep&ibfted&grooto8     me&or oftha lodalboad,
       Utho~the     lUuyof  mwhdt%~ett*r paidfmmloaal fun&
       wiarmia00atut ram notbm in rf*irtioa
                                         0t htimlm8532,
       433.a   435 of the Nnml Oode. Underthmmm l ta ty tee
                                                         hoverer
       th8.i00u Board or +rumteom a0tia not xoguly mmpbr a t4m8
       dtljerrelatedwitMa the prahibiteddegreeto one ot Its
       mmdwm.



;.
!.:
k :-
                                        .   ,
                                                                        510




bum.         ..




1omUmaWtenuibe ?tp@m o~th*8lmttSoti.The                 ocmmon amho01
trtutu~.ub          smmponm@lm   raw 'the prober   lx&ndltvnm o? thm
100U ?madm of the* dlmttlotmd lthm~ mhUl lppote all
olnimmmgmlnmtl~hoo~.?mndmof tW.r dlmt*lot.8Art1010n4p,
R.4.8.,,l!StS.Rot0nl~~ouldaoawam0ho0ltrumtninthe
          a? him 0msiu dutlombmmmUm4iupmatopum rrpo~
pmrfmzmmnom
rmfriragainmtblm    amdimtHmt     SnWimhhm    18 lntmremtti;
&ad thw plamo hlmmel?in lam~tlblo PomZtiQIu, but in e
'tooblQ8tb'thm lomU ?hwlm o? the dirtriot to pm7 u deflut
et any pottson or thb oo=P-u   tlon Of l bum driver therefrom,
thmlooUWmsd.WoUdinm??motbeoCme          m.gutftotke oontrmmt
vith muoh drivtir.ftim   our opialonth4taoclurn     ash001
trust00 amy not Be -1        u  o mOhoo1bum driverwhere thm
100U ?a&8 oil-128 dimtrotmro
                       "p        tok umedtOgayill0rm
put of him oompenmatlon88 mamh driver. 8me luthwltlem
Oltod in @inlonm I-        0-10X4,O-863 and O-878,ooplemof
*oh      brb enm~ommd hmsdtbb.

                   The first lmntmnmo o? JoUr ?irmt qummtion 18
thorb~~e          bm~ered  in the ~affltaotitomad the meoond lentenme
of maid question18 mamYeWd ln tha Mmtlre.




                                                         .._